Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 and 13-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The available prior art fails to teach or suggest the limitations of the independent claim. A discussion of portions of the claim is below:

Regarding claim 9, applicant has argued that a tension sensor secured to a membrane is not a tension sensor that is “coupled to” a tank sidewall. Further, the claim specifies that the frame is secured to a groove on the bottom rim of the tank sidewall. The closest prior art of record fails to teach a membrane sensor that is coupled to the tank sidewall and not secured on the membrane. 

Regarding claim 13, the prior art fails to teach or suggest “a base portion configured to support at least one of the third frame or the LCD; and a height adjustment mechanism disposed between the first frame and the base portion, the height adjustment mechanism configured to adjust a vertical position of the first frame with respect to the base portion, and in turn adjust the displacement of the portion of the radiation- transparent flexible membrane with respect to the first plane.”



Regarding claim 15, the prior art fails to teach or suggest a 3D printing system with a tank sidewall that contains a groove on the bottom rim of the tank sidewall and a frame to contain the membrane wherein “the first frame comprises a top planar surface that extends parallel to the first plane, a bottom planar surface that extends parallel to the first plane, and a lip extending from the top planar surface in a direction perpendicular to the first plane, wherein the perimeter of the radiation-transparent flexible membrane is secured to a portion of the first frame between the top and bottom planar surfaces of the first frame.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742